DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I Claims 13-20 in the reply filed on 11/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
-A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the legal phraseology comprises in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 19 is objected to because of the following informalities:
-Claim 9 provides “The method according to claimv14, wherein the step of mechanical transmitting comprises”. For the purpose of examination the claim will be read as dependent from claim 14.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 13, the phrase “preparing a frame” is unclear. It is unclear what is “prepared” for the frame (10). The specification does not appear to provide what is prepared in relation to the frame. Are there structural elements that must be moved, and put into place to prepare the frame for allowing the structural cutting assemblies to function correctly or allow for the appropriate workpiece? For the purpose of examination, any structural frame will be treated as “prepared” is preparation for the method of cutting that takes place.
-Claim 19 recites the limitation " wherein the step of mechanical transmitting comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 and 20 dependent from claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from a rejected parent claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosselli (EP 2,860,023).
Regarding claim 13, Rosselli teaches a method for making a paper blank from a corresponding paper sheet (Abstract), comprising the following steps: preparing a frame (F1)(Figure 5); loading a paper sheet (P1) along a longitudinal orientation (L1), resting on a supporting surface that defines a worktop (See annotated Figure 1 below); moving a carriage in parallel with the worktop (Figure 5 and Paragraph 0027; Examiner notes the carriage to be the movable cross member);  making a primary cut on the paper sheet, using a primary cutting unit (11,21,13,23) that includes a primary blade (11,21) and a primary anvil (13,23)(Figures 4-5 and Paragraph 0028); the step of making a primary cut including a step of sliding the primary blade relative to the primary anvil along a cutting orientation perpendicular to the worktop (Figures 4-5 and Paragraphs 0027-0028); making a secondary cut using a secondary cutting unit (12,22,14,24)(Figures 4-5 and Paragraph 0027-0028); actuating the primary cutting unit using an actuating assembly (Paragraphs 0029-0030), wherein the step of making the secondary cut comprises a step of sliding a secondary blade (12,22) and a secondary anvil (14,24) of the secondary cutting unit relative to each other along the cutting orientation to make a corresponding secondary shear cut (Figures 4-5), and wherein the method comprises a step of actuating the secondary cutting unit using the actuating assembly ((Paragraphs 0029-0030).

    PNG
    media_image1.png
    382
    594
    media_image1.png
    Greyscale

Regarding claim 14, Rosselli teaches wherein the step of moving the carriage includes moving the carriage along the longitudinal orientation between a first position, where the primary cutting unit makes the primary cut, and a second position, where the secondary cutting unit makes the secondary cut (Paragraph 0028; Examiner notes the primary and secondary cutting units are moved to make a primary and secondary cut thereby being moved to a first position and a second position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosselli (EP 2,860,023) in view of Boynton (U.S. Patent No. 6,732,625).
Regarding claim 15, Rosselli teaches comprising a step of mechanically transmitting, in which a mechanical transmission system moves the primary blade relative to the primary anvil and the secondary blade relative to the secondary anvil along the cutting orientation and in which the mechanical transmission system moves the carriage along the longitudinal orientation (Paragraphs 0027-0028)
Rosselli does not provide wherein the mechanical transmission system is driven by a single actuator of the actuating assembly.
Boynton teaches it is known in the art of paper cutting to incorporate a mechanical transmission system driven by a single actuator of the actuating assembly to move a primary blade/secondary blade (20) relative to a primary/secondary anvil (22) (Figures 1-2; Col. 1, Lines 15-53 and Col. 3, Lines 64-67 Col. 4, Lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rosselli to incorporate the teachings of Boynton to provide an actuator. In doing so, it allows for variable connections at a variety of distances from the blade holder and cutters. 

Regarding claim 16, the modified device of Rosselli teaches wherein the step of mechanically transmitting includes a step of synchronizing, in which the displacement of the primary blade relative to the primary anvil along the cutting orientation, the displacement of the secondary blade relative to the secondary anvil along the cutting orientation and the displacement of the carriage along the longitudinal orientation are synchronized according to a predetermined operating sequence (Rosselli Paragraphs 0027; Examiner notes the process to be simultaneous thus “synchronized”).
Regarding claim 17, the modified device of Rosselli teaches wherein the primary blade is disposed at a first longitudinal coordinate when the carriage is at the first position and wherein the secondary blade is disposed at a second longitudinal coordinate when the carriage is at the second position, and wherein the method comprises a step of adjusting, in which the distance between the second longitudinal coordinate and the first longitudinal coordinate is adjusted (Rosselli Figure 4 and Paragraphs 0029-0030).
Regarding claim 18, the modified device of Rosselli teaches wherein the step of adjusting comprises a step of adjusting a stop, which is moved along the longitudinal orientation to define a limit to the movement of the carriage along the longitudinal orientation (Rosselli Figure 5 and Paragraphs 0029-0030; Examiner notes the primary and secondary blades are adjustable, and “blocked” or stopped to adjust the overall positioning via known methods).
Regarding claim 19, the modified device of Rosselli provides wherein the step of mechanical transmitting comprises: a first step of transmitting, in which a first transmission element converts the rotation of an operating actuator into a displacement of the primary blade relative to the primary anvil along the cutting orientation and a second step of transmitting, in which a second transmission element converts the rotation of the operating actuator into a displacement of the secondary blade relative to the secondary anvil along the cutting orientation (Boynton Col. 1, Lines 26—50).
Regarding claim 20, the modified device of Rosselli provides wherein the mechanical transmission system performs a step of pushing, wherein a pushing element adjusts the displacement of the primary blade and of the secondary blade along the cutting orientation (Boynton Col. 1, Lines 55-64; Examiner notes the pushing element to be the side shift actuator of Boynton).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/03/2022Examiner, Art Unit 3724